





EXHIBIT 10.1
AK STEEL CORPORATION
OMNIBUS MANAGEMENT INCENTIVE PLAN
(As of May 25, 2017)
I.         Purposes
The purposes of the AK Steel Corporation Omnibus Management Incentive Plan are
to retain and motivate the Officers and other employees of the Company and its
subsidiaries who have been designated to participate in the Plan for a specified
Performance Period by providing them with the opportunity to earn incentive
payments based upon the extent to which specified performance goals have been
achieved or exceeded for the Performance Period.
The Plan is a payroll practice intended to motivate selected employees and it is
not intended to be an employee benefit plan within the meaning of Section 3(3)
of the Employee Retirement Income Security Act of 1974, as amended, and the Plan
shall be interpreted, administered and enforced to the extent possible in a
manner consistent with that intent. It is intended that all amounts payable to
Participants who are “covered employees” within the meaning of Section 162(m) of
the Internal Revenue Code of 1986, as amended, will constitute “qualified
performance-based compensation” within the meaning of U.S. Treasury regulations
promulgated thereunder, and the Plan and the terms of any Awards hereunder shall
be so interpreted and construed to the maximum extent possible. Any obligations
under the Plan shall be the joint and several obligations of the Company, AK
Steel Corporation, and each of their respective subsidiaries and affiliates.
Capitalized terms used herein have the definitions given them in Section II.
The Company previously established incentive plans known as the AK Steel
Corporation Management Incentive Plan and the AK Steel Corporation Long-Term
Performance Plan. On March 16, 2017, the Board of Directors of the Company
adopted this Plan, subject to the approval of the Company’s stockholders, to
take effective January 1, 2018. The terms and conditions of the Management
Incentive Plan and Long-Term Performance Plan continue in effect with respect to
performance periods commenced prior to the effective date of this new Omnibus
Management Incentive Plan.
II.         Definitions
“Annual Base Salary” shall mean for any Participant an amount equal to the
actual base salary paid during the year, or base salary in effect at the
beginning of the applicable Performance Period, including any base salary that
otherwise would be payable to the Participant during the Performance Period but
for his or her election to defer receipt thereof.
“Applicable Period” shall mean, with respect to any Performance Period, a period
commencing on or before the first day of the Performance Period and ending not
later than the earlier of (a) the 90th day after the commencement of the
Performance Period and (b) the date on which twenty-five percent (25%) of the
Performance Period has been completed. Any action required to be taken within an
Applicable Period may be taken at a later date if permissible under
Section 162(m) of the Code or U.S. Treasury regulations promulgated thereunder.





--------------------------------------------------------------------------------





“Award” shall mean an award to which a Participant may be entitled under the
Plan if the performance goals for a Performance Period are satisfied. An Award
may be expressed as a fixed cash amount or pursuant to a formula that is
consistent with the provisions of the Plan.
“Award Agreement” means the agreement or other writing that sets forth the terms
and conditions of each Award, including any amendment or modification thereof. A
Participant is bound by the terms of an Award Agreement and this Plan by reason
of accepting the benefits of the Award.
“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3 of
the General Rules and Regulations under the Securities Exchange Act of 1934, as
amended from time to time, or any successor act thereto.
“Board” shall mean the Board of Directors of the Company.
“Change of Control” shall be deemed to have occurred if:
(i)
any person (other than a trustee or other fiduciary holding securities under an
employee benefit plan in which employees of the Company participate) becomes the
Beneficial Owner, directly or indirectly, of securities of the Company
representing forty percent (40%) or more of the combined voting power of the
Company’s then outstanding voting securities; or

(ii)
during any period of two (2) consecutive years individuals who at the beginning
of such period constitute the Board, including for this purpose any new Director
of the Company (other than a Director designated by a person who has entered
into an agreement with the Company to effect a transaction described in clauses
(i) or (iii) of this definition) whose election by the Board or nomination for
election by the stockholders of the Company was approved by a vote of at least
two-thirds (2/3) of the Directors then still in office who either were Directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority of the
Board; or

(iii)
there is a merger or consolidation of the Company with any other corporation
(other than a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent, either by remaining outstanding or by being converted into voting
securities of the surviving entity, at least fifty percent of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation) or there is a
complete liquidation of the Company or sale or disposition by the Company of all
or substantially all of the Company’s assets.

“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Committee” shall mean the Management Development and Compensation Committee of
the Board, or such other committee designated by the Board that consists solely
of two or more members of the Board, each of whom is an “outside director”
within the meaning of Section 162(m) of the Code and a “non-employee” director
within the meaning of Rule 16b-3 of the Exchange Act.
“Company” shall mean AK Steel Holding Corporation., a Delaware corporation, and
any successor thereto.
“Equity Plan” shall mean the AK Steel Holding Corporation Stock Incentive Plan
or any successor equity plan or plans.





--------------------------------------------------------------------------------





“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Executive Management Committee” shall consist of the Company’s Chief Executive
Officer, President, Vice President - Human Resources, and such other individuals
as may be designated from time to time by the Chief Executive Officer.
“Participant” shall mean an Officer or other employee of the Company or any of
its subsidiaries who is designated by the Committee or the EMC to participate in
the Plan for a Performance Period, in accordance with Article III.
“Performance Period” shall mean any period for which performance goals are
established pursuant to Article IV. A Performance Period may be coincident with
one or more fiscal years of the Company or a portion of any fiscal year of the
Company.
 
“Plan” shall mean this Omnibus Management Incentive Plan, as it may be amended
from time to time.


“Retires” or “Retirement” shall mean termination of employment with the Company
or any subsidiary of the Company with eligibility to immediately commence to
receive a pension under the Company’s noncontributory defined benefit pension
plan as in effect on the Employee’s termination date, or termination of
employment with the Company or any subsidiary of the Company after: (1)
completion of at least 30 years of employment with the Company; (2) attainment
of age 60 and completion of at least 5 years of employment with the Company; or
(3) attainment of age 55 and completion of at least 10 years of employment with
the Company.
III.         Administration
3.1.       General.   The Plan shall be administered by the Committee, which
shall have the full power and authority to interpret, construe and administer
the Plan and Awards granted hereunder (including, without limitation, in each
case reconciling any inconsistencies, correcting any defaults and addressing any
omissions). The Committee’s interpretation, construction and administration of
the Plan and all its determinations hereunder shall be final, conclusive and
binding on all persons for all purposes.
3.2.       Powers and Responsibilities.   The Committee shall have the following
discretionary powers, rights and responsibilities in addition to those described
in Section 3.1 or elsewhere within the Plan.
 
(a)
to designate within the Applicable Period the Participants for one or more
Performance Periods;
 
 
(b)
to certify in writing prior to the payment with respect to any Award that the
performance goals for the applicable Performance Period and other material terms
applicable to the Award have been satisfied;
 
 
(c)
subject to Section 409A of the Code, to determine whether, and under what
circumstances and subject to what terms, any Award is to be paid on a deferred
basis, including whether such a deferred payment shall be made solely at the
Committee’s discretion or whether a Participant may elect deferred payment; and
 
 
(d)
to adopt, revise, suspend, waive or repeal, when and as appropriate, in its sole
and absolute discretion, such administrative rules, guidelines and procedures
for the Plan as it deems necessary or advisable to implement the terms and
conditions of the Plan.






--------------------------------------------------------------------------------





 
 3.3.       Delegation of Power.   The Committee may delegate some or all of its
power and authority hereunder to the Chief Executive Officer, President, and
Vice President, Human Resources (the Executive Management Committee or EMC) or
other executive officer of the Company as the Committee deems appropriate;
provided, however, that with respect to any person subject to the reporting
requirements of Section 16 of the Exchange Act or who is a “covered employee”
within the meaning of Section 162(m) of the Code or who, in the Committee’s
judgment, is likely to be a covered employee at any time during the applicable
Performance Period or during any period in which an Award may be paid following
a Performance Period, only the Committee shall be permitted to (a) designate
such person to participate in the Plan for such Performance Period,
(b) establish performance goals and Awards for such person, or (c) certify the
achievement of such performance goals.
IV.         Performance Goals
The Committee shall establish within the Applicable Period of each Performance
Period one or more objective performance goals (the outcome of which, when
established, shall be substantially uncertain) for each Participant or for any
group of Participants (or both). To the extent necessary for an award to be
qualified performance-based compensation under Section 162(m) of the Code and
the regulations thereunder, performance goals shall be based exclusively on one
or more of the following objective corporate-wide or subsidiary, division,
operating unit or individual measures: net sales; net revenue; revenue; revenue
growth or product revenue growth; operating income (before or after taxes); pre-
or after-tax income or loss (before or after allocation of corporate overhead
and bonus and excluding special unusual, and extraordinary items); net earnings;
earnings per share; net income or loss (before or after taxes); return on
equity; total shareholder return; return on assets or net assets; appreciation
in and/or maintenance of share price; market share; gross profits; earnings or
loss (including without limitation earnings or loss before interest and/or
taxes, or earnings before interest, taxes, depreciation and/or amortization,
including without limitation, in each case, subject to specified adjustments and
as applied as a ratio to revenue or other measures or on a per ton or other per
unit basis); economic value-added models or equivalent metrics; economic profit;
comparisons with various stock market indices; reductions in costs; cash flow or
cash flow per share (before or after dividends); return on capital (including
return on total capital or return on invested capital); cash flow return on
investment; improvement in or attainment of expense levels or working capital
levels, including without limitation cash, inventory and accounts receivable;
operating margin; gross margin; cash margin; year-end cash; debt reduction;
shareholder equity; operating efficiencies; market share; customer satisfaction;
customer growth; employee satisfaction; research and innovation achievements;
regulatory achievements (including without limitation submitting or filing
applications or other documents with regulatory authorities or receiving
approval of any such applications or other documents and passing inspections);
safety achievements, including without limitation those related to injuries and
injury rates, accidents and other safety-related metrics; objectives related to
environmental or sustainability metrics, including without limitation objectives
relating to compliance under environmental permits (whether related to air,
water or other objective metrics), environmental audit performance, or
environmental-related events such as deviations, exceedances, violations,
releases and the like; quality objectives, including without limitation metrics
related to internal retreats, internal rejects, customer claims, process loss
and similar quality-related measurements; financial ratios, including without
limitation those measuring liquidity, activity, profitability or leverage; cost
of capital or assets under management; financing and other capital raising
transactions (including without limitation sales of the Company's equity or debt
securities; factoring transactions; sales or licenses of the company's assets,
including without limitation its intellectual property, whether in a particular
jurisdiction or territory or globally; or through partnering transactions); and
implementation, completion or attainment of measurable objectives with respect
to





--------------------------------------------------------------------------------





commercialization, products or projects, production volume levels, acquisitions
and divestitures; factoring transactions; and recruiting and maintaining
personnel. To the extent consistent with the requirements for satisfying the
performance-based compensation exception under Section 162(m) of the Code, the
Committee may provide in the case of any Award intended to qualify for such
exception that one or more of the foregoing performance measures applicable to
such award will be adjusted in an objectively determinable manner to reflect
events (for example, but without limitation, special, unusual, extraordinary or
infrequent events, realized investment gains or losses, acquisitions or
dispositions, asset write downs, litigation or claim judgments or settlements,
discontinued operations, business interruption events, reserve changes,
catastrophes, tax law or accounting changes and restructuring expenses)
occurring during the Performance Period that affect the applicable performance
goal or goals; accordingly, performance measures based on one or more financial
metrics may be established on a GAAP or adjusted GAAP basis. Performance
measures may be established on an absolute or relative basis and may be
established on a corporate-wide basis or with respect to one or more business
units, divisions, subsidiaries, business segments, plants, locations,
departments or other operating units. Relative performance may be measured
against a group of peer companies, a financial market index or other acceptable
objective and quantifiable indices.
With respect to Participants who are “covered employees” within the meaning of
Section 162(m) of the Code or who, in the Committee’s judgment, are likely to be
covered employees at any time during the applicable Performance Period or during
any period in which an Award may be paid following the Performance Period, the
performance goals shall be set by the Compensation Committee within the
Applicable Period, and shall otherwise comply with the requirements of
Section 162(m) of the Code, or any successor provision thereto, and the
regulations thereunder.
With respect to Participants who are not “covered employees” within the meaning
of Section 162(m) of the Code and who, in the Committee’s judgment, are not
likely to be covered employees at any time during the applicable Performance
Period or during any period in which an Award may be paid following a
Performance Period, the performance goals established for the Performance Period
may consist of any objective or subjective corporate-wide or business unit,
division, subsidiary, business segment, plant, location, department, operating
unit or individual measures, whether or not listed in this Plan, and such
performance goals shall be subject to such other special rules and conditions as
the Committee may establish at any time.
V.         Terms of Awards
5.1.       Performance Goals and Targets; Determination of Awards. At the time
one or more performance goals are established for one or more Performance
Periods, the Committee also shall establish in writing an Award opportunity for
each Participant or group of Participants, which shall be based on the
achievement of such specified performance goals for each such Performance
Period. The amount payable to a Participant upon achievement of the applicable
performance goals shall be expressed in terms of an objective formula or
standard, including a fixed cash amount, the allocation of a bonus pool or a
percentage of the Participant’s Annual Base Salary. The Committee reserves the
discretion to reduce or increase the amount of any payment with respect to any
Award that would otherwise be made to any Participant pursuant to the
performance goals established in accordance with Article IV, and may exercise
such discretion based on the extent to which any other performance goals are
achieved, regardless of whether such performance goals are set forth in this
Plan or are assessed on an objective or subjective basis. With respect to each
Award, the Committee may establish terms regarding the circumstances in which a
Participant will be entitled to payment notwithstanding the failure to achieve
the applicable performance goals or targets.





--------------------------------------------------------------------------------





5.2.       Payments.   Unless otherwise determined by the Committee, payment of
an Award is subject to the Participant’s continuous employment with the Company
until the applicable payment date. As established by the Committee, payment of
Awards shall be made in (i) cash, (ii) Company common stock or stock units under
the Equity Plan or (iii) a combination of (i) and (ii), in each case subject to
such restrictions as the Committee shall determine; provided, however, that the
timing of such payments shall in all instances either (A) satisfy the conditions
of an exception from Section 409A of the Code (e.g., the short-term deferrals
exception described in Treasury Regulation Section 1.409A-1(b)(4)), or
(B) comply with Section 409A of the Code and provided, further, that in the
absence of such terms regarding the timing of payments, such payments shall
occur no later than the 15th day of the third month of the calendar year
following the calendar year in which the Participant’s right to payment ceased
being subject to a substantial risk of forfeiture.
5.3.       Maximum Awards.   No Participant shall receive a payment under the
Plan with respect to any Performance Period of one year having a value in excess
of $5 million; provided, however, that (i) such maximum amount shall be
proportionately adjusted with respect to Performance Periods that are less than
or greater than one year in duration, and (ii) if there are two or more
Performance Periods that commence during any calendar year, in no event shall
the aggregate amount payable to any Participant with respect to all such
Performance Periods commencing in such calendar year exceed $10 million.
VI.         General
6.1.       Effective Date.   The Plan was adopted by the Board on March 16, 2017
and shall become effective January 1, 2018, subject to stockholder approval. For
purposes of clarity, the terms and conditions of the Management Incentive Plan
and Long-Term Performance Plan, each as amended from time to time, continue in
effect with respect to performance periods commenced prior to the effective date
of this Omnibus Management Incentive Plan.
6.2.       Amendments and Termination.   The Board may amend the Plan as it
shall deem advisable, subject to any requirement of shareholder approval
required by applicable law, rule or regulation, including Section 162(m) of the
Code; provided, however, that no amendment may materially impair the rights of a
Participant with respect to an outstanding Performance Period without the
consent of the Participant. The Board may terminate the Plan at any time.
6.3.       Non-Transferability of Awards.   No Award may be sold, transferred,
assigned, pledged, hypothecated, encumbered or otherwise disposed of (whether by
operation of law or otherwise) or be subject to execution, attachment or similar
process, except as permitted by the laws of descent and distribution. Upon any
attempt to sell, transfer, assign, pledge, hypothecate, encumber or otherwise
dispose of any such Award, such Award and all rights thereunder shall
immediately become null and void.
6.4.       Tax Withholding.   The Company shall have the right to withhold from
the payment of any Award hereunder or require prior to the payment of any amount
pursuant to an award, payment by the Participant of any Federal, state, local or
other taxes which may be required to be withheld or paid in connection with such
Award.
6.5.       No Right of Participation or Employment.   No person shall have any
right to participate in the Plan. Neither the Plan nor any Award made hereunder
shall confer upon any person any right to continued employment by the Company or
any subsidiary or affiliate of the Company or affect in any manner the right of
the Company or any subsidiary or affiliate of the Company to terminate the
employment of any person at any time without liability hereunder.





--------------------------------------------------------------------------------





6.6. Termination of Employment. If during a Performance Period a Participant
dies, becomes totally and permanently disabled, or Retires, the Participant (or
his estate in the case of death) shall be entitled under this Plan to a prorated
Award, if any, based on his or her period of participation during such
Performance Period. If during a Performance Period a participant’s employment
with the Company involuntarily terminates for any reason other than for cause,
the Participant may receive, in the sole discretion of the Committee or the EMC,
a prorated Award, if any, based on his or her participation during such
Performance Period. If a Participant is terminated for cause, as cause may be
defined by the Committee or the EMC, or if a Participant voluntarily terminates
before any Award is paid, no Award shall be paid under the Plan. Payments made
pursuant to this Section shall be made at the time they are made to participants
employed by the Company.
6.7.       Awards are Subject to Company’s Clawback Policy.   All Awards granted
under the Plan will be subject to deduction, forfeiture, recoupment or similar
requirement in accordance with any clawback or similar policy that may be
implemented by the Company from time to time, including such policies that may
be implemented after the date an Award is granted, pursuant to the listing
standards of any national securities exchange or association on which the
Company’s securities are listed or as is otherwise required by the Dodd-Frank
Wall Street Reform and Consumer Protection Act or other applicable law, or other
agreement or arrangement with a Participant.
6.8 Change of Control Election. Subject to the requirements of Section 409A of
the Code, if applicable, and unless otherwise provided in an Award Agreement,
upon the occurrence of a Change of Control:
(a)
the surviving, continuing, successor, or purchasing corporation or other
business entity or parent thereof, as the case may be (the “Acquiror”), may,
without the consent of any Participant, assume or continue the Company’s rights
and obligations under each or any Award or portion thereof outstanding
immediately prior to the Change in Control or substitute for each or any such
outstanding Award or portion thereof a substantially equivalent award;

(b)
outstanding Awards which are not assumed or otherwise continued by the Acquiror
shall accelerate and become fully vested effective immediately prior to, but
contingent upon, the consummation of the Change in Control, and thereafter, all
Awards which become vested as a result of this sentence shall terminate to the
extent not exercised or selected as of the date of the Change in Control; and

(c)
any Awards which are assumed, continued, or substituted for pursuant to clause
(a) above shall become fully vested upon a qualifying termination of employment
that occurs in connection with or following such Change in Control, pursuant to
the terms set forth in the applicable Award Agreement.

6.9.       Governing Law.   The Plan and each Award hereunder, and all
determinations made and actions taken pursuant thereto, to the extent not
otherwise governed by the Code or the laws of the United States, shall be
governed by the laws of the State of Delaware and construed in accordance
therewith without giving effect to principles of conflicts of laws.
6.10.       Other Plans.   Payments pursuant to the Plan shall not be treated as
compensation for purposes of any other compensation or benefit plan, program or
arrangement of the Company or any of its subsidiaries, unless either (a) such
other plan provides that compensation such as payments made pursuant to the Plan
are to be considered as compensation thereunder or (b) the Board or the
Committee so determines in writing. Neither the adoption of the Plan nor the
submission of the Plan to the Company’s shareholders for their approval shall be
construed as limiting the power of the Board or the Committee to adopt such
other incentive arrangements as it may otherwise deem appropriate.





--------------------------------------------------------------------------------





6.11.       Binding Effect.   The Plan shall be binding upon the Company and its
successors and assigns and the Participants and their beneficiaries, personal
representatives and heirs. If the Company becomes a party to any merger,
consolidation or reorganization, then the Plan shall remain in full force and
effect as an obligation of the Company or its successors in interest, unless the
Plan is amended or terminated pursuant to Section 6.2.
6.12.       Unfunded Arrangement.   The Plan shall at all times be entirely
unfunded and no provision shall at any time be made with respect to segregating
assets of the Company for payment of any benefit hereunder. No Participant shall
have any interest in any particular assets of the Company or any of its
affiliates by reason of the right to receive a benefit under the Plan and any
such Participant shall have only the rights of an unsecured creditor of the
Company with respect to any rights under the Plan.


AK STEEL HOLDING CORPORATION
AK STEEL CORPORATION


                    
By:     /s/ Joseph C. Alter                


Joseph C. Alter, Vice President,
General Counsel and Corporate Secretary




Adopted March 16, 2017
 





